 In the Matter of THE UNITED STATES CARTRIDGE COMPANYandPLANTPROTECTION LOCAL 816, UNITED ELECTRICAL, RADIO ANDMACHINEWORKERS OF AMERICA, AFFILIATED WITH THE CONGRESSOF INDUS-TRIAL ORGANIZATIONSCase No. R-4346.-Decided, November 3, 1942Jurisdiction:cartridge manufacturing industry.Investigation and Certification'of Representatives:existence of question : re-fusal to recognize any organization until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:guards at the two productionplants, excluding guards at powder storage plant and colored personnel officewho performed different type of guard duty, and chief, captains, lieutenantsand sergeants.Definitions:guards who are civilian auxiliaries of the military police held tohave no duties denying them the right of self-organization and collective,bar-gaining under the Act.Mr. R. H. McRoberts,of St. Louis, Mo., for the Company.Mr. William Senter,of 'St: Louis, Mo., for the Union.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Plant Protection Local 816, UnitedElectrical,Radio and Machine Workers of America, affiliated withthe Congress of Industrial Organizations, herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of The United-States Cartridge Com-pany, St. Louis, Missouri, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before William W. Ward, Jr., Trial Examiner. Saidhearing was held at St. Louis, Missouri, on September 30, 1942.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The45 N. L. R. B., No. 56.350 THE UNITED ^ STATES CARTRIDGE COMPANY351Trial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon -the-entire record in the case, the Board makes-the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe United States Cartridge Company, a Marylandcorporationand a subsidiary of the Western Cartridge Company,located at St.Louis,Missouri, operates two plants under a costplus a fixed-feeoperation contract in the production of cartridges for the UnitedStatesGovernment.Both plants, the machineryand equipmenttherein, theraw materialsused, and finished products are the prop-erty of the United States Government.The principalraw materialsused are copper, brass, manufactured powder, and lead.The Com-pany produces finished products annually in the amountof severalmillion dollars.While the Company concedes that the greater partof these materials and products is shipped to and from the State ofMissouri, it contends, however, that it is not engagedin interstatecommerce within the' meaning of the National Labor Relations Act.We find that the Company is engagedin commercewithin the mean-ing of the Act."II.THE ORGANIZATION INVOLVEDPlant Protection Local 816, United Electrical, Radio and MachineWorkers of America, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to membership ' em-ployees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Union requested the Company -to bargain with it as thecollective bargaining representative .of theCompany's guards.. TheCompany, however, refused to 'do so unless and until the Union wascertified by the Board. ,A statement, of the Regional Director introduced into evidenceshows,that the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate.2I SeeMatter of the United States CartridgeCo. andInternational Brotherhood of Electri-calWorkers,Local No.1, A. F.of L., etal., 42 N. L R. B 1919 The Regional Director reported that the Union presented 279 authorization cards datedas followsMarch 1942,3; May 1942,1 ; July 1942,65; August 1942,167; September, 27 ;undated, 15 ; incorrectly.dated October 1942, 1.All,of the signatures affixed to'the authori-zation cards appeared to be genuine original signatures with the exception of-3-which-wereprinted ; 253 of .the 276 genuine original signatures are names of persons appearing-on theCompany's pay roll as of August 29, 1942, containing 641 employees in the alleged unit.At the hearing,the Union stated that on September 22, 1942, it presented to the' RegionalDiiector 43 additional cards, and on September 17 or 18, 1942, it presented 12 cards.J 352DECISIONS OF NATIONALLABOR RELATIONS BOARDWe -find that a question affecting commerce has arisen concerningthe representation of employees of the Company,, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit should be limitedto guards employed at the Company's main plant at 4300 GoodfellowAvenue, excluding the chief of the plant-protection division, cap-tains, lieutenants, and sergeants, and also excluding all guards at theTysson, Missouri, powder storage plant, and the employment officesat 3000 Locust Street and 3028 Olive Street, and all other employees,of the Company.At the hearing, the Company did not definitelystate 'its contentions in regard to the unit, but it appears 'from therecord that the Company desires to include the guards at the Tyssonplant in the unit.The Company operates a main plant at 4300 Goodfellow Avenue,which plant is divided into two plant areas. It also operates apowder storage plant, at Tysson, Missouri, 26 miles from the main-plant.The Company has two employment offices, one located at3000 Locust Street, and another located on 3028 Olive Street.Thereare approximately 800 guards, exclusive of the supervisory personnel,employed by the Company in its plant-protection division.Most ofthese 'guards are employed at the Goodfellow plant.There, areapproximately 114 guards, a captain and 5 sergeants employed at theTysson plant; 13 guards and a sergeant at the 3000 Locust Streetplant; and 1 guard at the colored employment office at 3028 Olive.Street.In general, the duties of the guards at the Goodfellow plant areto protect all of the equipment and property of the Company. Theypatrol the reservation, guard against sabotage and hazards of anynature, check employees in and out of the reservation and the variousbuildings, report violations of company rules and regulations, andconduct visitors through the plants.The guards at the Tysson plantdo not perform the same duties, as the guards at the Goodfellow plant.'Their main duty is to patrol and guard the powder storage plant andits ;operations.The, guards stationed at the employment, fficoes a'reengaged primarily in preventing disorderly conduct.The Company's-guards are civilian auxiliaries to the military police.However, as setforth in our recentChryslerdecision,3 the relationship between theCompany and the plant-protection employees is that of employer andemployee.There is nothing in the duties of these employees toSeeMatterofChrysler Corporation,Highland Park Plantand Local114,United Auto-mobile, Aircraft and Agracultural Implement Workers of America, affiliated with the C. I. 0.,-44 N. L.It B. 881. THE UNITEDSTATE'S CARTRIDGECOMPANY353warrant denying them the right of self-organization and collectivebargaining under the At.Although the guards at the Tysson plant and at the two employ-ment offices are eligible to membership, the Union has confined itsorganizational activities solely to, the Goodfellow plant.Under allthe circumstances, we find that guards at the Goodfellow plant consti-tute an appropriate unit.Our finding in this respect, however, doesnot preclude'. a later determination, upon a proper' proceeding, of alarger unit when organization has extended beyond the Good-fellow plant.The chief, captains, lieutenants, and sergeants of the guards super-vise the work of the guards.We shall exclude them from the unit.We find that all guards employed at the Company's main plant at4300 Goodfellow Avenue, but excluding the chief, captains, lieuten-ants, sergeants, and also excluding all guards at the Tysson, Missouri,powder storage plant, at the 3000 Locust Street employment office,and at the 3028 Olive Street colored employment office, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b)'of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the, Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The UnitedStates Cartridge Company, St. Louis, Missouri, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region,acting in this matter as agents for the National Labor RelationsBoard and subject 'to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period.493508-43-vol. 45-23 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during such pay-roll period because-they were ill or on vacation 'or in the active military service or train-ing of the United States, or temporarily laid of , but excluding`employeeswho have since quit or been discharged. for cause, todetermine' whether or not they desire to be represented by Plant.'Protection Local 816, United Electrical, Radio and Machine Workersof America, affiliated with the Congress of Industrial Organizations,-for the purposes of collective bargaining..CHAIRMAN MII.LIStook no part in the consideration of the aboveDecisionand Direction of Election.1